CRANDALL, Judge.
Plaintiff, James D. Gibson, attempts to appeal from an order of the trial court which sustained defendant Ferguson-Florissant School District’s motion to compel settlement. Appeal dismissed.
Plaintiff originally sought an injunction ordering defendant to withdraw its decision not to renew plaintiffs teaching contract, to issue plaintiff an indefinite teaching contract, to return plaintiff to a position in the school district as a permanent teacher, and to pay plaintiff any lost salary. Defendant filed a motion for summary judgment. Plaintiff filed a cross motion for summary judgment. The parties then negotiated a settlement agreement. However, plaintiff refused to execute the settlement.
Defendant filed a motion to compel settlement. The trial court sustained defendant’s motion. It is this order compelling settlement from which plaintiff appeals.
“The right of appeal is statutory and an appeal may only be taken from a final judgment.” Gaunter v. Shelton, 860 S.W.2d 843, 844 (Mo.App.E.D.1993). Because there never was an order finally disposing of the cause, this court lacks jurisdiction to consider the merits of plaintiffs appeal. See id.
Even if we were to consider the merits of plaintiffs appeal, he fails to brief any argument attacking the validity of the settlement agreement. Plaintiff attempts only to argue the merits of the underlying action. Allegations of error not briefed shall not be considered in any civil appeal. Rule 84.13(a).
Plaintiff’s appeal is dismissed.
CRAHAN, P.J., and DOWD, J., concur.